 

 

AMENDMENT TO NOTE DOCUMENTS

 

THIS AMENDMENT TO NOTE DOCUMENTS (this “Amendment”), dated as of July 12, 2019,
is made and entered into on the terms and conditions hereinafter set forth, by
and among GB SCIENCES, INC., a Nevada corporation (“Borrower”), and CSW
VENTURES, LP (“Lender”).

 

RECITALS:

 

1.     Pursuant to a Note Purchase Agreement dated as of February 28, 2019,
among Borrower and the Lender (as amended from time to time, the “Note
Agreement”), Lender made loans to Borrower pursuant to an 8% Senior Secured
Convertible Promissory Note dated as of February 28, 2019 (the “Original Note”),
all as more specifically described in the Note Agreement and the Original Note.
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given to them in the Note Agreement.

 

2.     The parties hereto desire to amend the Original Note and the other
Transaction Documents to, among other things, reflect an additional loan to be
made by Lender to Borrower in the amount of $100,000 (the “Additional Loan”)
concurrently with the execution of this

Amendment.

 

AGREEMENTS:

 

1.     Amended and Restated Note. Concurrently with the execution of this
Amendment,

the Lender shall make the Additional Loan and Borrower shall deliver to Lender
an Amended and Restated 8% Senior Secured Convertible Promissory Note (the
“Amended Note”), in the form attached hereto as Exhibit A, duly executed by
Borrower, which Amended Note will amend and restate the Original Note, and will
be issued in substitution of and exchange for the Original Note. From and after
the date this Amendment becomes effective, the Amended Note will be deemed to be
the “Note” referred to in the Note Agreement and the Security Agreement for all
purposes therein.

 

2.     Prospectus Supplement. The Company shall, to the extent required as a
result of

this Amendment or if otherwise requested by Lender, prepare and file with the
SEC such amendments or supplements to the prospectus included in the Required
Registration Statement necessary to permit the continued sale of the Conversion
Shares by the Lender pursuant to such registration statement and prospectus.

 

3.     Representations and Warranties. As an inducement to Lender to make the

Additional Loan, Borrower hereby represents and warrants to Lender that, upon
the filing of the Borrower’s Form 10-K with the Securities and Exchange
Commission for the fiscal year ended March 31, 2019, which filing is projected
to be made on July 15, 2019:

 

(a)     the representations and warranties of Borrower contained in the Note
Agreement and the other Transaction Documents are true and correct, and

 

(b)     no Event of Default under the Note has occurred and is continuing.

 

4.     Effect of Amendment; Continuing Effectiveness of Note Agreement and

Transaction Documents. Neither this Amendment nor any other indulgences that may
have been

 

 

 

--------------------------------------------------------------------------------

 

 

 

granted to Borrower by Lender shall constitute a course of dealing or otherwise
obligate Lender to modify, expand or extend the agreements contained herein, or
to agree to any amendments to the Transaction Documents. This Amendment shall
constitute a Transaction Document for all purposes of the Note Agreement and the
other Transaction Documents. Except to the extent amended hereby, the Note
Agreement, the other Transaction Documents and all terms, conditions and
provisions thereof shall continue in full force and effect in all respects.

 

5.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one and
the same instrument

 

6.     Miscellaneous. This Amendment shall be subject to the governing law,
notice and other applicable provisions set forth in Section 8 of the Note
Agreement.

 

[Signature Page Follows]

 

 

 

2

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

 

BORROWER:     GB SCIENCES, INC.

 

By: /s/ John C. Poss

Name: John C. Poss

Title: Chief Executive Officer

 

LENDER:     CSW VENTURES, LP

 

By: /s/ David Weiner
Name: David Weiner
Title: General Partner

 

 

 

3

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

 

FORM OF

AMENDED AND RESTATED NOTE

 

 

 

4

 

 

 